Citation Nr: 1644358	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  15-00 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether the reduction of the evaluation for right hip strain, limitation of flexion with painful motion, from 10 percent to noncompensable (0 percent), effective from May 1, 2014 was proper.

2.  Entitlement to a total rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from December 1954 to October 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2013 and February 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise Idaho.  The November 2013 rating decision denied entitlement to a TDIU and proposed to reduce the rating for right hip strain, limitation of flexion with painful motion, to noncompensable.  The February 2014 rating decision effectuated the reduction of the evaluation for the Veteran's right hip strain limitation of flexion from 10 percent to noncompensable, effective May 1, 2014.  

The Board notes that the Veteran's May 2014 notice of disagreement specifically disagreed with the propriety of the reduction from 10 percent to noncompensable.  There was no indication of that the Veteran desired to seek an increased rating for her right hip disability.  See 38 C.F.R. § 20.201 (2014).  Consequently, in the April 2015 statement of the case, the RO only addressed the propriety of the reduction.  At the Board hearing, the Veteran's representative also focused on the reasons for the reduction.  As such, although the issue has been mischaracterized at times as an increased rating claim, the Board finds that the issue currently before the Board with respect to the Veteran's right hip strain, limitation of flexion with painful motion, is the propriety of the reduction from 10 percent to noncompensable as set forth on the front page of this decision.   

In July 2016, the Veteran testified at a Board hearing at the local RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  

The Board notes that the Veteran submitted additional evidence at the Board hearing that has not been considered by the RO.  Nevertheless, in an attached statement, the Veteran waived RO consideration of this evidence.  38 C.F.R. § 20.1304(c) (2015).  As such, the Board may properly consider this evidence.  Further, additional VA treatment records and VA examination reports were associated with the record that has not been considered in conjunction with the issue decided herein.  Nevertheless, as these records do not address the severity of the Veteran's right hip disability at the time of the reduction, they need not be considered and waiver of RO consideration is not necessary.  With respect to the remaining claim of TDIU, the Board finds no prejudice to the Veteran as the RO will have the opportunity to consider these records on remand.  

As a final preliminary matter, the Board notes that this appeal was processed using the paperless, electronic Virtual VA and Veterans Benefit Management Service (VBMS) claims processing systems.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A February 2014 rating decision reduced the evaluation for the Veteran's service-connected right hip strain, limitation of flexion with painful motion, from 10 percent to noncompensable (0 percent), effective May1, 2014.

2.  At the time of the February 2014 rating decision, the 10 percent rating for the Veteran's service-connected right hip strain, limitation of flexion with painful motion had been in effect for less than five years.

3.  The evidence of record at the time of the February 2014 rating decision failed to demonstrate a sustained improvement in the Veteran's service-connected right hip strain, limitation of flexion with painful motion.


CONCLUSION OF LAW

The reduction of the evaluation for right hip sprain, limitation of flexion with painful motion, from 10 percent to noncompensable (0 percent) was improper, and restoration of the 10 percent disability rating effective May 1, 2014 is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.344, Part 4, including §§ 4.7, 4.71a, Diagnostic Code 5010 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant restoration of the Veteran's 10 percent disability rating for her right hip strain, limitation of flexion with painful motion, effective May 1, 2014, herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

This appeal arises out of the Veteran's disagreement with a decision to reduce her disability rating from 10 to noncompensable (0 percent) for her right hip strain, limitation of flexion with painful motion, effective May 1, 2014.  A claim stemming from a rating reduction action is a claim as to whether the reduction was proper, not whether the Veteran is entitled to an increased rating.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  

Regulations provide that where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, rating action will be taken.  The reduction will be made effective the last day of the month in which a 60-day period from the date of notice to the payee expires.  The Veteran will be notified of the proposed reduction, that he/she has 60 days to present evidence showing why the reduction should not be implemented, and that he/she may request a hearing.  38 C.F.R. § 3.105(e).  In the instant case, the Board observes that the RO complied with § 3.105(e) in that the Veteran was informed of the proposed action in the November 2013 rating decision.  In an attached November 2013 letter, the Veteran was notified of the opportunity to present additional evidence within a 60-day period as well as her right to request a personal hearing.  Thereafter, the reduction was effectuated in the February 2014 rating decision on appeal, which decreased the 10 percent rating to noncompensable for her right hip disability, effective May 1, 2014.

The criteria governing certain rating reductions for certain service-connected disabilities is found in 38 C.F.R. § 3.344.  The United States Court of Appeals for Veterans Claims (Court) stated that this regulation applied to ratings that had been continued for long periods of time at the same level (five years or more).  Brown v. Brown, 5 Vet. App. 413 (1993).  In the present case, the 20 percent rating was in effect from May 14, 2012, less than 5 years, and thus the provisions of 38 C.F.R. § 3.344 pertaining to stabilization of disability evaluations do not apply, and reexamination disclosing improvement will warrant a rating reduction.  38 C.F.R.  § 3.344(c).  Nevertheless, the Court noted in Brown that there are several general VA regulations that apply to all rating reductions regardless of whether the rating has been in effect for five years or more.  Id. at 420-421.  

Specifically, 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  Furthermore, 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  Brown, 5 Vet. App. at 420-21; see 38 C.F.R. §§ 4.2, 4.10.  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless the Board concludes that a fair preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition had demonstrated actual improvement.  Dofflemyer, supra, at 277.

Accordingly, the Board must determine whether the evidence of record as of February 2014 established that the Veteran's right hip disability no longer warranted a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5252.  

In the Veteran's case, her right hip disability was evaluated pursuant to limitation of flexion, which is considered in Diagnostic Code 5252.  Under this code, a 10 percent disability rating is warranted where flexion is limited to 45 degrees; a 20 percent disability rating is assigned where flexion is limited to 30 degrees; a 30 percent disability rating is assigned where flexion is limited to 20 degrees; and a 40 percent disability rating is assigned where flexion is limited to 10 degrees.  38 C.F.R. § 4.71a , Diagnostic Code 5252.  As in the instant case, separate ratings may be assigned under Diagnostic Codes 5251 for limitation of extension and Diagnostic Code 5252 for limitation of flexion.  Normal hip flexion is from zero degrees to 125 degrees.  38 C.F.R. § 4.71a, Plate II.  

The Board observes that disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.   Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

By way of background, the Veteran was afforded a VA examination in October 2012.  The Veteran reported flare-ups with increased pain, weakness and stiffness.  Flexion was to 110 degrees, but there was no objective evidence of painful motion.  However, the examiner observed that the Veteran experienced pain on movement, instability of station and interference with sitting, standing and/or weight-bearing.  

Based on the October 2012 VA examination findings, in a November 2012 rating decision, the RO granted service connection for right hip strain and awarded a 10 percent rating based on painful motion pursuant to 38 C.F.R. § 4.59, which allows for consideration of functional loss due to pain.  The RO determined that since the Veteran had demonstrated painful motion of the hip, a minimum compensable evaluation of 10 percent was warranted.  In January 2013, the Veteran filed an application seeking a TDIU and the RO also construed this submission as a claim seeking an increased rating for the Veteran's right hip disability.  

The Veteran was afforded a VA examination in October 2013.  The examination report is located in Virtual VA.  The Veteran reported daily intermittent hip pain, especially with extended walking.  The Veteran reported flare-ups with extended use or pain.  However, flare-ups did not result in significant limitations of function due to weakness, instability, fatigability or incoordination; increased pain does reduce endurance for the activity (willingness to continue the activity despite pain), but would not be expected to result in any loss of excursion from the baseline function.  Flexion was to 115 degrees with painful motion at that point.  Extension was 5 degrees or greater with no objective evidence of painful motion.  There was no change upon repetitive testing.  However, the examiner found that the Veteran had functional loss and impairment of the hip.  In this regard, the Veteran did have less movement than normal, pain on movement and interference with sitting, standing and/or weight-bearing.  The Veteran also had tenderness and pain on palpation.  

In November 2013, the RO proposed to reduce the Veteran's 10 percent rating to noncompensable based on the findings from this examination.  In that same decision, the RO also awarded a 10 percent rating based on limitation of extension of the right hip.  Further, in the April 2015 statement of the case, the RO stated that the Veteran's limitation of flexion was now evaluated under a different diagnostic code and, thus, the RO discontinued the evaluation under this code.  The Board recognizes that in Read v. Shinseki, 651 F. 3d 1296 (Fed. Cir. 2011), the United States Court of Appeals for the Federal Circuit determined that the law addressing protection of service connection concerns the disability, not the specific Diagnostic Code.  In other words, the RO may change the Diagnostic Code under which a service-connected disability is rated.  

However, in contrast to Read, in this case, the RO did not simply change the Diagnostic Code for the Veteran's right hip disability in the November 2013 rating.  Rather, it proposed to reduce the rating for right hip flexion under Diagnostic Code 5252 and awarded a separate, distinct rating for right hip limitation of extension under Diagnostic Code 5251.  At that time, there was no indication or explanation that the RO was simply changing the Diagnostic Code under which the Veteran's right hip disability was rated.  Again, separate ratings are allowed under these Diagnostic Codes as the Veteran has exhibited both limitation of extension and flexion.  Moreover, the rating assigned for right hip limitation of extension is not currently before the Board.  The only matter before the Board is whether the reduction of the rating for right hip flexion was proper.  Thus, the Board must determine whether there was actual improvement in the Veteran's right hip flexion and the matter of whether the Veteran's right hip disability is adequately compensated under a different diagnostic code is not under consideration.  

Importantly, in subsequent statements of record, the Veteran reported that her range of motion diminished during activities, such as walking, standing or occasional squatting.  She also reported painful motion.  At the Board hearing, the Veteran testified that her hip was painful and stiff and had actually increased in severity as opposed to improving.  

After a thorough review of the evidence, the Board finds that the record does not show that the Veteran's right hip disability improved so as to warrant a rating reduction under the rating criteria.  Importantly, the RO initially awarded a 10 percent rating pursuant to 38 C.F.R. §§ 4.40, 4.45. 4.59, pertaining to functional impairment.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  In this regard, the RO found that a 10 percent rating was warranted because the Veteran exhibited painful motion on flexion.  Importantly, the October 2013 VA examination continued to document pain on motion and essentially the same range of motion on flexion as the prior VA examination.  As such, given that painful motion was still present, the medical evidence, specifically the October 2013 VA examination, does not reflect an improvement in the Veteran's right hip flexion. 

Further, the evidence did not clearly reflect improvement in the Veteran's ability to function under ordinary conditions of life and work.  Again, the October 2013 VA examination still documents painful motion as well as restrictions with standing and sitting.  Moreover, the Veteran herself has continued to describe pain and decreased range of motion, especially when doing activities.  Under these circumstances, the evidence clearly did not demonstrate improvement in ability to function under ordinary conditions of life and work.  

In sum, the Board finds that based on the evidence at the time of the reduction, the Veteran's service-connected right hip disability still demonstrated functional limitations to warrant a 10 percent disability rating.  Accordingly, based on the analysis above, the reduction of the Veteran's right hip strain, limitation of flexion with painful motion, was improper and restoration of a 10 percent rating is warranted from May 1, 2014, the effective date of the reduction.    


ORDER

Restoration of a 10 percent rating for right hip strain, limitation of flexion with painful motion, effective from May 1, 2014, is granted, subject to the law and regulations governing the payment of monetary benefits.   


REMAND

With respect to TDIU benefits, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

The regulatory scheme for TDIU provides both objective and subjective criteria. 
Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria provide for a total rating when there is a single disability or a combination of disabilities that result in a 100 percent schedular evaluation.  Subjective criteria provide for a TDIU when, due to service-connected disability, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  

Here, the Veteran is service-connected for posttraumatic stress disorder (PTSD), rated as 30 percent disabling; left ulna and radius fracture with muscle group VII and VIII strain with weakness, rated as 30 percent disabling; right ankle sprain, residuals of right ankle injury, rated as 20 percent disabling; right knee contusion and degenerative joint disease associated with right ankle sprain, residuals of right ankle injury, rated as 10 percent disabling from May 14, 2012 to January 24, 2013; right knee contusion and degenerative joint disease, rated as 10 percent disabling from January 24, 2013; right hip strain, limitation of extension with painful motion, rated as 10 percent disabling from January 24, 2013; right hip strain, limitation of flexion with painful motion associated with right ankle sprain, residuals of right ankle injury, rated as 10 percent disabling; tonsillectomy, rated as noncompensable; burn scar right leg; rated as noncompensable; left buttock scar, rated as noncompensable; and left forearm surgical scar associated with left ulna and radius fracture with muscle group VII and VIII, strain with weakness; rated as noncompensable.  

The Veteran has a combined rating of 70 percent since May 14, 2012.  38 U.S.C.A. § 4 .25.  Although the Veteran met the requirements for a total combined rating of 70 percent, she still does not have one disability rated at 40 percent.  Nevertheless, as her PTSD and left ulna and radius fracture are due to a common etiology and single accident, mainly a June 1, 1956 plane crash, they may be considered one disability under 38 C.F.R. § 4.16 (a).  As such, when combining these disabilities, she has a 60 percent rating. In turn, the Veteran is found to have one disability rated at 40 percent or more with a combined rating of 70 percent.

With respect to the pertinent evidence, the examinations of record do not address the functional impact of the Veteran's PTSD.  In addition, a conclusory favorable July 2016 opinion from a VA medical doctor did not specifically discuss the functional impact of the Veteran's disabilities.  Accordingly, the Board finds that the Veteran should be afforded appropriate VA examinations with opinions to determine the functional impact the Veteran's service-connected disabilities have had on her employability from the date of claim for a TDIU.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Also, ongoing VA treatment records should be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R.  § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any additional ongoing VA treatment records. 

2.  After obtaining all outstanding records, the Veteran should be afforded appropriate VA examinations to address the severity, including any functional impairment, due to her service-connected PTSD; left ulna and radius fracture with muscle group VII and VIII, strain with weakness; right ankle sprain, residuals of right ankle injury; right knee contusion and degenerative joint disease; right hip strain, limitation of extension with painful motion; right hip strain, limitation of flexion with painful motion associated with right ankle sprain, residuals of right ankle injury; tonsillectomy; burn scar right leg; left buttock scar, rated as noncompensable; and left forearm surgical scar associated with left ulna and radius fracture with muscle group VII and VIII strain rated non-compensable.  The electronic record should be made available to and be reviewed by the examiners.  Any indicated evaluations, studies, and tests should be conducted.  

Following a review of the record, the appropriate examiner should describe the functional impact the Veteran's service-connected disabilities have on her ordinary activities, to include her employability, taking into consideration her level of education, special training, and previous work experience, but not her age or any impairment caused by nonservice-connected disabilities. 

All opinions expressed by the examiner should be accompanied by a complete rationale.  

3.  After completing the above and any development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the remaining issue on appeal should be readjudicated based on the entirety of the evidence.  If the issue remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


